253 S.W.3d 290 (2007)
Roberto DIAZ-ROHENA, M.D., Appellant
v.
Cynthia S. MELTON, Appellee.
No. 2-06-315-CV.
Court of Appeals of Texas, Fort Worth.
January 25, 2007.
Wallach, Andrews & Stouffer, PC, J. Wade Birdwell, Fort Worth, for Appellant.
Chaiken & Chaiken, PC, and Robert L. Chaiken, Dallas, for Appellee.
Panel B: HOLMAN, GARDNER, and WALKER, JJ.

MEMORANDUM OPINION[1]
ANNE GARDNER, Justice.
Appellant Roberto Diaz-Rohena, M.D. attempts to appeal from the trial court's denial of his motion to dismiss with prejudice the claims of Appellee Cynthia S. Melton. Appellant's trial-court motion to dismiss had alleged that Appellee's expert report was not legally sufficient and did not meet the statutory good faith requirement *291 under Texas Civil Practices and Remedies Code section 74.351.[2] Appellee filed a motion to dismiss this appeal for want of jurisdiction, and Appellant filed a response.
This court recently held that we lacked jurisdiction over an interlocutory appeal of an order denying a motion to dismiss based on the inadequacies of a section 74.351 expert report because such an order is not appealable under Texas Civil Practice and Remedies Code section 51.014 and no other statute gives us jurisdiction.[3] Accordingly, we have no jurisdiction over this appeal. Therefore, we grant Appellee's motion and dismiss this appeal for want of jurisdiction.
NOTES
[1]  See TEX.R.APP. P. 47.4.
[2]  TEX. CIV. PRAC. & REM.CODE ANN. § 74.351 (Vernon Supp.2006).
[3]  Jain v. Stafford, 214 S.W.3d 94, 97 (Tex. App.-Fort Worth, 2006, no pet. h.); see also TEX. CIV. PRAC. & REM.CODE ANN. § 51.014 (Vernon Supp.2006).